DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
All rejections pertaining to claims 1-3 are moot because the claims were cancelled in the amendments filed on Feb. 24, 2021.
The rejections of:
Claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 1/23/20);
Claims 1-2, 4-5, 7-8, 10-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 1/23/20);
Claims 3, 6 and 9 under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 1/23/20) as applied to claims 1-2, 4-5, 7-8, 10-17 and 19-20 above, and further in view of Dohil et al. (US 2009/0076166; published: Mar. 19, 2009; in IDS dated 1/23/20); and
Claim 18 under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 1/23/20) as applied to 
are hereby withdrawn in view of the Examiner’s amendments herein and the Declaration filed on Sept. 30, 2020.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tu Phan on Mar. 4, 2021.
The application has been amended as follows: 
In the Claims:
Claim 4. In line 7, “10” is replaced with “25”.
Claim 17. In line 3, the word “to” is added after the phrase “60 mg/kg/”.
Claim 19. In line 2, the phrase “contacting a pancreatic cancer cell with” is replaced with the phrase “administering to a human subject with pancreatic cancer,”. In line 8, the phrase“, and wherein the cysteamine, cystamine or pharmaceutically acceptable salt thereof is administered at a daily dose of from 100 mg/kg to 250 mg/kg” is added before the period.
Claim 20. In line 7, “10” is replaced with “25”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Wan et al. (CN 101797242;  of record), teach adding the cysteamine medicament to chemotherapy drugs currently in use ([0007]), wherein the dosage forms may be tablets or capsules (i.e., oral forms) ([0012]).  Wan et al. teach that the treatment of cancer in combination medicament for the treatment of various human solid tumors include origin in the pancreas ([0016]). Wan et al. teach that the dose of cysteamine is 0.3, 1-2 times per day (i.e., 300 or 600 mg daily dose) ([0017]).
The prior art is free of any teaching or suggestion of a method of (1) inhibiting or suppressing metastasis of pancreatic cancer and (2) decreasing matrix metalloproteinase (MMP) enzymatic activity by administering to a human subject with pancreatic cancer, cysteamine, cystamine or a pharmaceutically acceptable salt thereof in an effective amount, specifically wherein the cysteamine, cystamine or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617